10

11

,12.

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:17-cv-00274-RSL Document 129 Filed 02/05/19 Page 3 0f4

UN|TED STATES DlSTR|CT COURT
FOR THE WESTERN DlSTR|CT OF WASH|NGTON
AT SEATTLE

SEAN C. PERRYMAN, pro se,
Plaintiff,
v.

C|TY OF SEA`|'|'LE POLlCE, B|G FUN LLC, d/b/a
RH|NO ROOM, and .lUSTlN |SMAEL,

Defendants.

 

NO: 22 17--CV--00274

ST|PULAT|ON AND ORDER
FOR DlSM|SSAL

 

 

 

The undersigned parties and their respective legal counsel stipulate that this action

has been successfully mediated and settled, and shall be dismissed with prejudice against all

parties and without costs to be taxed against any party.

Respectfu|ly submitted this lst day of February, 2019.

SEAN PERRYMAN
/.-’

_t z, _/
;P'(\;"‘/€V:M
@Ff‘”"

r ma ',' Plaintiff pro se

MACLEOD LLC

Jon W. MacLeod WSBA 8491

Attomey for Defendant Big Fun LLC

BETI`S PA`|TERSON & M|NES, P.S.

 

Patricl< M. Pau|ich WSBA 10951
Attorneys for Defendant |smael

ST|PULAT|ON AND ORDER
FOR D|SMlSSAL -- ‘l

.‘MacLeo¢{ LLC
1700 7tl5}l‘¥)enue - .S'uitg 2100
.S'eatt&, ‘Wasliington 98101
725 (206) 35 7-84 70 / Tw(; (206) 357-8401

 

10
11
12
13
14
15
16
17(
18
19
20
21

22

24

25

 

Case 2:17-cv-00274-RSL Document 129 Filed 02/05/19 Page 4 of 4

O R D E R
Upon stipulation of the parties, this action shall be and is dismissed with prejudice
and without costs to be *t`axed against any party.
Entered this _é day of February, 2019
Robert S. Lasnik, District Judge

Presented by:
MacLeod LLC

 

Jon W. MacLeod WSBA 8491
Attorney for Defendant Big F_un LLC

Copy received; Notice of Presentation Waived

BETTS PATTERSON & MINES, P.S.

 

Patrick M. Pau|ich WSBA 10951

Attor ys for Defendant lsmael
/_7€1/_@\/
S€an P r an, aintiffpro se
* ~»\' 1\' 1\’ 1\~

CERT|F|CATE OF SERV|CE
l, lon W. MacLeod certify that on Februa\y 1, 2019. l served this Stipulation

 

and Order for Dismissa| on all parties of record via e-mai| and U.S. First Class
Mai|, postage prepaid.
Dated this 1st day of February, 2019.

// Jon W. MacLeod //

 

Jon W. MacLeod WSBA 8491

sTlPuLArION AND oRDER 1 Macceo¢f LLC
FoR DllessAL -- 2 1700 7tiianue -Suz'te 2100
Seattlé, Wasfiington 98101
Qk£- (206) 357-3470/ ng (206) 357-8401

 

 

